Title: To Alexander Hamilton from Edmond Charles Genet, 19 July 1793
From: Genet, Edmond Charles
To: Hamilton, Alexander



Philadelphia 19th. July 1793. 2d. year of the F. R.
Sir,

Mr. Jefferson having informed me by his note of the 19th. of last June that it was the desire of the federal Government that I should not issue any drafts, by virtue of the power vested in me, on the debt of the United States to France until we should have concerted this measure together, I have the honour to give you notice that in order to answer the different branches of expense which the executive council has committed to me, and particularly to supply the urgent wants of the fleet and Squadron of the Republic which are just arrived from Saint Domingo, I find myself under the necessity of disposing of the amount of the two first payments that will be due to the debt of the U.S. to France in bills on the treasury of the U.S. This mode of payment is perfectly convenient for the houses with which I intend to contract for provisions and other necessaries, and in order to make use of it, I wait only to be assured that this arrangement does not in any respect contravene the views and principles of the federal Government.
